              Case: 4:20-cv-00126-JAR Doc. #: 1 Filed: 01/27/20 Page: 1 of 5 PageID #: 69



                                           UNITED STATES DISTRICT COURT
                                       FOR THE EASTERN DISTRICT OF MISSOURI
                                                 EASTERN DIVISION


        BPP,
                                                                                Case No. _____________
                                     Plaintiff,
                                                                                Removed from the Circuit Court for the
                   vs.                                                          21st Judicial Circuit of Missouri

        CAREMARK PHC, L.L.C. d/b/a CVS
        Caremark,

                                     Defendant.


                                                    NOTICE OF REMOVAL



        Clerk of Court                                                 Clerk of Circuit Court
        U.S. DISTRICT COURT                                            ST. LOUIS COUNTY CIRCUIT COURT
        EASTERN DISTRICT OF MISSOURI                                   21ST JUDICIAL CIRCUIT OF MISSOURI
        Thomas F. Eagleton Courthouse                                  105 South Central Avenue
        111 South 10th Street, Suite 3300                              Clayton, MO 63105
        St. Louis, MO 63102


        Ronald J. Eisenberg                                            Philip M. Horwitz
        Robert Schultz                                                 LAW OFFICES OF PHILIP M. HORWITZ, L.L.C.
        SCHULTZ & ASSOCIATES LLP                                       640 Cepi Drive, Suite A
        640 Cepi Drive, Suite A                                        Chesterfield, MO 63005-1221
        Chesterfield, MO 63005                                         Attorney for Plaintiff
        Attorneys for Plaintiff

                            PLEASE TAKE NOTICE that Defendant Caremark PhC, L.L.C. (“Caremark”)1,

        by and through its undersigned counsel, hereby removes the civil action known as BPP v.

        Caremark PhC, L.L.C. d/b/a CVS Caremark (Cause No. 19SL-CC05616) from the St. Louis

        County Circuit Court for the 21st Judicial Circuit of Missouri to the United States District Court


        1
            In filing this notice of removal, Caremark PhC, L.L.C in no way admits that it is the appropriate corporate-entity
              defendant for purposes of BPP’s claims in this litigation.

4832-6585-0546.1
            Case: 4:20-cv-00126-JAR Doc. #: 1 Filed: 01/27/20 Page: 2 of 5 PageID #: 70



        for the Eastern District of Missouri under 28 U.S.C. §§ 105, 1331, 1441, and 1446. The grounds

        for removal are:

                       1.     Plaintiff BPP initiated this action on December 6, 2019, by filing a Class

        Action Junk-Fax Petition (“Petition”) in the St. Louis County Circuit Court for the 21st Judicial

        Circuit of Missouri, Cause No. 19SL-CC05616 (“State Court Action”).

                       2.     Caremark first received copies of the Petition on December 27, 2019.

                       3.     True and correct copies of BPP’s summons and Petition in the State Court

        Action are attached to this Notice as Exhibit A. Aside from a notice informing the Court of

        service upon Caremark, no other process, order, or other pleading in the State Court Action has

        been filed or received by Caremark to date. A true and correct copy of the docket entries in the

        State Court Action is attached to this Notice as Exhibit B.

                       4.     Thirty days have not yet expired since this action became removable to

        this Court. Removal is therefore timely under 28 U.S.C. § 1446(b)(1).

                       5.     In its Petition, BPP alleges Caremark violated the Telephone Consumer

        Protection Act of 1991, as amended by the Junk Fax Prevention Act of 2005, 47 U.S.C. § 227

        (“TCPA”), by sending it a facsimile message on or about September 4, 2019.

                       6.     The State Court Action is a civil action that may be removed to this Court

        under 28 U.S.C. § 1441(a) because it is one over which the District Courts of the United States

        have original jurisdiction under 28 U.S.C. § 1331. Specifically, the federal courts possess

        federal-question jurisdiction over private TCPA claims such as BPP’s claim in this case. See

        Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386–87 (2012).

                       7.     BPP alleges no other cause of action besides its TCPA claim.




                                                        2
4832-6585-0546.1
            Case: 4:20-cv-00126-JAR Doc. #: 1 Filed: 01/27/20 Page: 3 of 5 PageID #: 71



                       8.      Under 28 U.S.C. § 105(a)(1) and 28 U.S.C. § 1441(a), removal to the

        United States District Court for the Eastern District of Missouri, Eastern Division, is proper, as it

        is the federal judicial district encompassing the St. Louis County Circuit Court for the 21st

        Judicial Circuit of Missouri.

                       9.      In compliance with Civil Local Rule 2.02, a completed Civil Cover Sheet

        is attached as Exhibit C and an Original Filing Form is attached as Exhibit D. In compliance

        with Civil Local Rule 2.09, Caremark is filing a separate Disclosure of Organizational Interests

        Certificate contemporaneously with this Notice of Removal.

                       10.     In accordance with 28 U.S.C. § 1446(d), written notice of the filing of this

        Notice of Removal, a copy of this Notice of Removal, and copies of all exhibits will be promptly

        filed with the Clerk of Circuit Court for the 21st Judicial Circuit District of Missouri and served

        upon BPP’s counsel of record. A true and correct copy of the Notice of Filing of Removal is

        attached as Exhibit E.

                       11.     There are no defendants named in BPP’s Petition in the State Court Action

        other than Caremark.

                       12.     Wherefore, Caremark respectfully gives notice that this action is removed

        from the St. Louis County Circuit Court for the 21st Judicial Circuit of Missouri to the United

        States District Court for the Eastern District of Missouri, Eastern Division. In filing this Notice

        of Removal, Caremark does not waive, and expressly reserves, any defense that may be available

        to it.




                                                          3
4832-6585-0546.1
            Case: 4:20-cv-00126-JAR Doc. #: 1 Filed: 01/27/20 Page: 4 of 5 PageID #: 72



                   Dated: January 27, 2020          FOLEY & LARDNER LLP


                                                    /s/ Kaleb N. Berhe

                                                    Kaleb N. Berhe (MO Bar #67950)
                                                    FOLEY & LARDNER LLP
                                                    555 South Flower Street, Suite 3300
                                                    Los Angeles, CA 90071
                                                    213.972.4572
                                                    kberhe@foley.com

                                                    Robert H. Griffith (Pro Hac Vice forthcoming)
                                                    FOLEY & LARDNER LLP
                                                    321 North Clark Street
                                                    Chicago, IL 60654
                                                    312.832.5174
                                                    rgriffith@foley.com

                                                    Michael D. Leffel (Pro Hac Vice forthcoming)
                                                    FOLEY & LARDNER LLP
                                                    150 East Gilman Street
                                                    Madison, WI 53703
                                                    mleffel@foley.com
                                                    608.258.4216

                                                    Aaron R. Wegrzyn (Pro Hac Vice
                                                    forthcoming)
                                                    FOLEY & LARDNER LLP
                                                    777 East Wisconsin Avenue
                                                    Milwaukee, WI 53202
                                                    414.297.5156
                                                    awegrzyn@foley.com

                                                    Attorneys for Defendant Caremark PHC,
                                                    L.L.C.




                                                4
4832-6585-0546.1
            Case: 4:20-cv-00126-JAR Doc. #: 1 Filed: 01/27/20 Page: 5 of 5 PageID #: 73



                                                 Certificate of Service

                I certify that on January 27, 2020, a copy of this document, and all exhibits thereto, was
        filed electronically with the Clerk of this Court and sent via first-class U.S. mail and electronic
        mail to the following counsel of record:

                       Ronald J. Eisenberg
                       Robert Schultz
                       SCHULTZ & ASSOCIATES LLP
                       640 Cepi Drive, Suite A
                       Chesterfield, MO 63005

                       Philip M. Horwitz
                       LAW OFFICES OF PHILIP M. HORWITZ, L.L.C.
                       640 Cepi Drive, Suite A
                       Chesterfield, MO 63005-1221

                       Attorneys for Plaintiff



                                                                /s/ Kaleb N. Berhe

                                                                Kaleb N. Berhe (MO Bar #67950)
                                                                FOLEY & LARDNER LLP
                                                                555 South Flower Street, Suite 3300
                                                                Los Angeles, CA 90071
                                                                213.972.4572
                                                                kberhe@foley.com




                                                           5
4832-6585-0546.1
